Citation Nr: 0732093	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  02-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left arm, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for incomplete 
paralysis of the left ulnar nerve, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
(RO), which, in pertinent part, denied the veteran 
entitlement to increased evaluations for his service- 
connected left ulnar nerve and left elbow muscle injuries.  
Although the incomplete paralysis of the left ulnar nerve was 
rated as 20 percent disabling at the time of the initiation 
of the appeal, in an October 2002 rating decision, the rating 
was increased to 30 percent, effective from the original date 
of claim of June 2001.  In that decision, a 10 percent rating 
was also granted for traumatic arthritis of the left elbow.  
The veteran perfected his appeal with respect to the issues 
listed on the title page of this decision.  

In September 2003, the veteran appeared at the RO and offered 
testimony in support of his claim at a video-conference 
hearing before the undersigned.  A transcript of that 
testimony has been associated with his claims file.

This case was previously before the Board and, in June 2004, 
November 2005, and June 2006, it was remanded to the RO for 
further evaluation.  The case has been returned to the Board 
for a decision.  

The case has been advanced on the Board's docket.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Residuals of a shell fragment wound (SFW) of the left arm 
are manifested by no more that a moderate injury to Muscle 
Group VI with flat, nontender scarring without ulceration or 
adhesion.

3.  Incomplete paralysis of the left ulnar nerve is presently 
manifested by no more than severe incomplete paralysis of a 
minor extremity; there is no complete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound (SFW) of the left arm 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 
5306 (2007).

2.  The criteria for a rating in excess of 30 percent for 
incomplete paralysis of the left ulnar nerve have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the 
RO/AMC dated in July 2001, June 2004, November 2005 and July 
2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Adequate opportunities 
to submit evidence and request assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

As to the duty to assist, all medical records identified by 
the veteran have been obtained consistent with 38 C.F.R. 
§ 3.159.  Service medical records are in the claims folder.  
Multiple examinations have been provided in connection with 
this claim.  Further attempts to obtain additional evidence 
would be futile.  Moreover, the veteran has been provided the 
opportunity for a Board hearing.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Factual Background

The appellant asserts, in essence, that his left arm 
disability is more severely disabling than indicated by the 
current ratings on appeal.  He reported he experienced 
chronic pain in the left upper arm especially with flexion, 
as well as cramps and numbness in the left hand.  VA 
treatment records dating from the date of claim for increase 
in June 2001 to the present time show complaints of left arm 
pain, stiffness and discomfort, particularly in the evening.  

Service medical records show that the veteran was hit by 
mortar shell fragments in combat on February 23, 1945, in the 
vicinity of Saar River, Germany.  A fragment struck his left 
arm about 3 cm. above the elbow.  He was admitted to 
evacuation hospitals in Germany, France and then England.  
Secondary closure was performed in March 1945, and then 
neurolysis was done on the left radial nerve in April 1945.  
At that time, the wound was described as penetrating and 
moderate, in the lower left arm, with partial paralysis of 
the left radial nerve.  There was no evidence of radial nerve 
function following surgery, except for the presence of 
Tinel's sign until extension of the wrist appeared during a 
40 day furlough after May 11, 1945.  In October 1945, 
excellent return of function of the extensor muscles of the 
left writs was seen.  Also, there was good early return of 
function of the extensor muscles supplying the fingers of the 
left hand.  It was thus determined that he had suffered 
paralysis of the left radial nerve, incomplete, with weakness 
of extension of the left writ and fingers, improved by 
October 1945.  He was given a disability discharge in October 
1945.  

Service connection for paralysis of the left radial nerve, 
incomplete, secondary to SFW left arm at elbow, rated at 20 
percent, was granted in a January 1946 rating sheet, with a 
discharge date of October 1945.  

A July 1946 VA medical examination revealed a well-healed 
shell fragment and operative wound of the posterior aspect of 
the lower third of the left arm.  There was also a small 
shell fragment wound over the dorsum of the forearm just 
below the elbow joint which was extremely tender and showed 
signs of an underlying acute infectious process.  There was 
normal range of motion of the left elbow and no gross 
deformity was noted.  There was a suggestion of a palpable 
foreign body just above the anticubital fascia.  X-ray 
studies revealed a 13 x 7 mm. rectangular metallic foreign 
near the middle of the lower end of the humerus, 2 cm. above 
the articulating surface.  This appeared to be either in the 
bone or close to it.  Another smaller metallic foreign body  
2 x 4 mm. was seen on the soft parts 7.5 cm. above the lower 
end of the humerus to the inner and anterior surface.  No 
bone injury was seen.  Nothing abnormal was seen in the joint 
surface of the elbow.  In August 1946, a fluoroscopic study 
revealed a sinus tract extending from the large metallic body 
in the distal humerus to the skin of the antibubital fossa.

In a September 1946 rating sheet, the RO granted a 20 percent 
rating for the paralysis of the left radial nerve of the left 
arm, and also granted service connection for infected 
shrapnel, Muscle Group VI, left arm, triceps, rated as 20 
percent disabling.  The Muscle Group VI rating was reduced to 
10 percent in March 1947 due to improvement.  
In 1967, because he was having trouble related to the injury, 
the veteran underwent ulnar nerve transposition in the left 
hand.  In a 1967 rating decision, the veteran was awarded a 
temporary 100 percent rating for incomplete paralysis, now 
characterized as the left ulnar nerve, and a 20 percent 
rating was assigned as of June 1967.  

In June 2001, the veteran sought increased ratings for these 
disabilities stemming from the 1945 SFW.  In the November 
2001 rating on appeal, the RO denied these claims, but did 
grant an increased rating for the left radial nerve 
paralysis, to 30 percent, in October 2002, effective from 
June 2001.  Service connection was also granted for traumatic 
arthritis of the left elbow, with a 10 percent rating 
assigned from the date of claim.  

A report of VA examination dated in November 2001 reflects 
evaluation for ulnar neuropathy.  It was noted that the 
veteran underwent ulnar transposition in the late 1960's or 
early 1970's which improved his symptoms.  He had recently 
noticed worsening symptoms of the left arm, including 
weakening of the left hand and decreased sensation in the 
ulnar aspect of the left hand.  He was wearing an elbow brace 
for this but this did not resolve all the symptoms.  On 
examination, scarring was noted on the left elbow.  
Neurologically, motor strength was 5/5 in all extremities 
except the left arm.  He was unable to fully extend the left 
elbow due to orthopedic injuries.  He had atrophy of the 
abductor digiti minimi and first overall interosseus muscle.  
The hand intinsics demonstrated 4-/5 overall strength.  There 
was weakness in the flexor carpi ulnaris on the left, 4-/5 
overall.  On sensory testing, there was decreased light touch 
sensation over the ulnar aspect of the left hand.  Muscle 
stretch reflexes were hypoactive and symmetric with absent 
ankle jerks and down going toes.  Finger to nose testing 
demonstrates an action of postural tremor of both upper 
extremities, reportedly present for about 10 years and 
gradually worsening.  It was reported that nerve conduction 
studies performed earlier in the year revealed ulnar 
neuropathy at the elbow on the left side, described as 
moderate to severe.  The impression was that all the current 
symptoms related to the 1940's injury.  Also, it was felt 
that the pain in the elbow was primarily due to degenerative 
orthopedic changes, related to the original injury.  The 
tremor was considered benign and essential, and treatment 
with Neurontin, Endaural or Myeline was recommended.  
VA orthopedic evaluation performed in June 2002 revealed 
complaints of increased numbness and decreased sensation in 
the ring and little finger of the left hand, left elbow 
locking and pain.  He reported difficulty with strength 
activities due to the arm.  He was taking Vicodin daily, 
reportedly for his back.  On examination, the veteran was 
noted to be right hand dominant.  The left elbow had well-
healed surgical scars of the anticubital fossa.  Range of 
motion of the left elbow was 25 degrees to 125 degrees.  He 
had 90 degrees supination and pronation.  There was decreased 
sensation of the left little and ring fingers, as well as 
atrophy of the lateral aspects of the left hand and weakness 
of the little and ring intrinsics.  He had tenderness of the 
hand joints.  The left shoulder had no erythema, edema or 
ecchymosis, but there was only 90 degrees abduction and 
forward flexion.  X-rays showed arthritis of the left elbow 
as well as a 3 mm metal foreign body within the soft anterior 
tissue overlying the distal humerus.  The impression was 
arthritis of the left elbow, and past history of relocation 
of the ulnar nerve at the elbow.  The arthritis was thought 
to be due to the injury in World War II.  

A VA examination for peripheral nerves was also conducted in 
June 2002.  The examiner reviewed the claims folder and 
evaluated the veteran's complaint of ulnar neuropathy.  The 
findings were essentially the same as those noted in the 
orthopedic examination.  Again, a postural tremor was noted 
bilaterally.  The strength of the left hand was noted as 
weakened, and simple tasks such as opening jars were noted to 
be difficult.  It was noted that there was no significant 
change since the November 2001 examination.  As to the 
tremor, it was noted to be unrelated, and medication was 
recommended.  

VA outpatient treatment records reflect that in January, 
February and March 2003, the veteran's prescriptions for pain 
medication (hydrocodone) were refilled.  

A VA examination for muscles was conducted in February 2003.  
The left elbow felt weak and painful.  Pain was worse at 
night, rising to a 9 out of 10 on a scale where 10 is the 
worst pain.  He reported he had no medication for the pain.  
He also reported left had small and ring finger numbness.  
Examination of the left arm showed two rounded scars in the 
left cubital area, one 3 cm in diameter and the other 2 cm in 
diameter.  There was also a linear scar on the arm below the 
elbow and on the lateral aspect of the arm where the lateral 
head of the triceps muscle would usually locate.  The scar 
measured 12 cm.  There was no tissue loss, the scar was well-
healed, and did not have any activity.  This was noted to be 
a surgical scar for management of the wound.  An additional 
linear, nontender, well-healed scar was present  from the 
entrapment surgery.  

The fist of the left hand was good but about 20% in strength 
less than that of the right.  All fingers could oppose the 
thumb, except there was difficulty with the left thumb and 
little finger.  There was a distance of about 2 cm in 
between.  The left small and ring fingers had reduced 
sensation.  There was no atrophy.  The inspection of the left 
elbow shows no external deformity other than the scars, and 
no tenderness.  The range of motion of the left elbow was 0-
145, the same as on the right.  Supination and pronation of 
the left hand was normal.  The assessment included the 
shrapnel wounds of the left with residual scars, and 
compression of the left ulnar nerve with surgical 
transposition, resulting in numbness in the left small and 
ring fingers.  Also noted was reduction in left fist strength 
of 20%.  

The veteran underwent VA orthopedic examination in January 
2006.  His records were reviewed.  Examination revealed range 
of motion from 30 to 125 degrees in the left arm.  He had 
significant weakness of dorsiflexion in the left wrist.  
There was ulnar atrophy.  He had weakness of flexion of long 
finger, thumb to the pinkie.  X-rays of the left elbow again 
showed significant osteoarthritis.  The impression included 
advanced osteoarthritis, significant radial nerve weakness 
secondary to original radial nerve laceration with subsequent 
repair, ulnar nerve neuropathy, probably dating to original 
injury, intrinsic ulnar atrophy and decreased sensation along 
the ulnar side of the hand.  EMG was recommended.  

A VA neurology examination was accomplished in January 2006 
as well.  The veteran was oriented.  He had 5/5 strength 
throughout except for 3/5 finger abduction and 4/5 ulnar 
deviation, 4/5 finger extension on the left.  There was an 
action tremor on both hands.  Sensory testing showed 
decreased pin prick at the left ulnar forearm and last digit 
and ulnar.  No Tinel's was noted.  He had pain with extension 
of left forearm.  The impression was left ulnar neuropathy 
with sensory motor, wasting and weakness, all related to the 
original injury.  
A May 2006 neurology consult shows assessment of the 
essential tremor.  

The veteran was afforded VA examination for his muscle group 
injury in April 2007.  At that time, the veteran complained 
of inability to fully extend the left arm.  The scars 
measured as follows:  entrance scar in the left antecubital 
space with two areas of scarring, 5cm x 6cm, light, flat and 
nontender.  3.5cm x 2.5cm, flat and nontender.  There were 
surgical scars near the elbow , 13cm x 3cm, and 15.5cm x 2 
mm, both flat, light and nontender.  There were no adhesions 
nor was there functional loss due to the scars.  Diameters of 
the left and right arms were the same.  Muscle Group VI was 
identified as the injured group.  There was no contracture, 
but the veteran was unable to fully extend the elbow, and 
could only go to 37 degrees flexion.  The muscle group could 
move the joint with comfort, endurance and strength.  There 
was no deformity of bone under the affected muscle.  Pain was 
noted to occur more in the evenings, and was assessed at 10 
out of 10.  No flare-ups were reported.  He was taking 
Vicodin for the elbow, as well as Capsaicin.  The diagnosis 
was left elbow arthritis.  

The veteran was also afforded a VA peripheral neuropathy 
examination in April 2007.  His history and complaints were 
noted.  The veteran repeated that he had quit golf a few 
years back due to the pain in the left arm.  There was 
atrophy of the left hand, with 5-/ grip strength.  There was 
4/5 wrist ulnar deviation.  Otherwise, strength was 5/5 
throughout, with the tremor noted.  Again, there was markedly 
decreased pinprick of the left 4th and 5th fingers.  The 
impression was left ulnar therapy chronic sensory motor type.  
The examiner opined that the left ulnar sensory motor type 
pain was due to shrapnel injury.  He could not relate the 
tremor in both hands to the injury, and indicated making such 
a connection would be mere speculation at this point.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. § 
4.55(d).  For compensable muscle group injuries which are in 
the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.



530
6
Group VI.

Function: Extension of elbow (long head of triceps is 
stabilizer of shoulder joint). 
Extensor muscles of the elbow: 
1.	Triceps; 
2.	anconeus. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5306 (2007)

The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), 
held that 38 C.F.R. § 4.56(d) is essentially a totality-of-
the-circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  
In Butts v. Brown, 5 Vet. App. 532, 539 (1993), the Court 
held that VA's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence.  

In this case, the persuasive evidence of record demonstrates 
the veteran is right-handed and that his left arm injury 
involves his non-dominant arm.  

The medical evidence of record demonstrates that the 
veteran's present symptoms attributable to his residuals of 
left arm shrapnel wound in Muscle group VI are pain in the 
area where the shrapnel entered his arm and apparently still 
retained foreign body as noted on X-ray.  The veteran's main 
problem was noted to have been with his left elbow arthritis, 
and this is rated separately from the residuals of the Muscle 
Group VI injury on appeal.  To consider the manifestations of 
the left elbow arthritis (pain) would constitute pyramiding 
in violation of 38 C.F.R. § 4.14.  The veteran's initial 
injury was not through and through.  He has been no bone 
involvement under the affected muscle as noted in April 2007.  
Although there was some infection in the remote past, there 
is no intramuscular scarring.  The evidence of record 
demonstrates the symptoms and objective findings in this case 
are indicative of no more than moderate muscle disability.  
Therefore, the Board finds entitlement to a rating in excess 
of 10 percent for the veteran's service-connected residuals 
of left arm shell fragment wound of Muscle Group VI is not 
warranted.

The Ulnar Nerve
851
6
Paralysis of:
Majo
r
Mino
r

Complete; the "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot 
spread the fingers (or reverse), cannot adduct 
the thumb; flexion of wrist weakened
60
50

Incomplete:

  Severe
40
30

  Moderate
30
20

  Mild
10
10
861
6
Neuritis
871
6
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected incomplete paralysis of the left 
ulnar nerve is presently manifested by no more than severe 
incomplete paralysis of a minor extremity.  The medical 
evidence demonstrates the veteran has diminished sensation to 
the ulnar distribution with weakness of the flexor carpi 
ulnaris and all intrinsic hand muscles as well as atrophy of 
the abductor digiti minimi.  However, there is no evidence of 
a "griffin claw" deformity.  The paralysis is not complete, 
due to flexor contraction of ring and little fingers, atrophy 
is not considered very marked in dorsal interspace and thenar 
and hypothenar eminences.  There has not been a complete loss 
of extension of ring and little fingers.  It has not been 
noted that the veteran cannot spread the fingers of the left 
hand(or reverse), cannot adduct the thumb.  Flexion of wrist 
was weakened but not so much so that there is no functional 
use.  The veteran indicated that he still lifts things but 
not things over 25 pounds.  There is no evidence that the 
ulnar nerve disability is manifested by symptoms other than 
the presently rated neurological disorder.  Therefore, the 
veteran's claim for entitlement to a rating in excess of 30 
percent must be denied.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorders are adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an increased evaluation for incomplete 
paralysis of the left ulnar nerve, currently rated as 30 
percent disabling, is denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left arm, currently rated 
as 10 percent disabling, is denied.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


